88227DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and arguments filed on July 22, 2021 have been received and entered. Claim 1 is been amended, while claims 23-24 have been newly added. Claims 1-19, 23 and 24 are pending in the instant application. 
Election/Restrictions
Applicant’s election of species without traverse of retinoic acid signaling agonist in the reply filed on October 27, 2020 was acknowledged. Upon further consideration election of species requirement is hereby withdrawn and all the non-elected species are hereby rejoined with the elected species. Claims 1-19, 23-24 are under consideration. 

Priority
This application is a 371 of PCT/NL2017/050190 filed on 03/27/2017, which claims priority from a foreign application filed in Netherlands, NL 2016496 filed on 03/25/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Maintained-Claim Rejections - 35 USC § 112-scope of enablement-in modified form 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19, 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: An in vitro method of 
contacting the human pluripotent stem cells with  3-7 microM of a Wnt-signaling agonist and/or a BMP-signaling agonist in an aqueous media for a period of about 24 -48 hours;
after step a), contacting the Wnt-signaling agonist and/or BMP-signaling agonist- contacted cells with 0.1-10 microM of a Wnt-signaling antagonist and 5-10 microM retinoic acid or all-trans retinoic acid in an aqueous media  for a period of about 24 -48 hours; and
culturing the cells obtained from step (b) in an aqueous medium  devoid of Wnt-signaling agonist and/or BMP-signaling agonist and  Wnt-signaling antagonist to produce an atrial cardiomyocytes, wherein the atrial cardiomyocytes express COUPTFII and/or COUPTFI.
does not reasonably provide enablement for contacting the human PSC with any other concentration range  of any other retinoic acid and signaling agonist and/or antagonist for a treatment regimen  as broadly claimed to obtain COUPTFII and/or COUPTFI expressing atrial cardiomyocyte or mature atrial cardiomyocytes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Applicant’s arguments relying on the teaching of Wu and Tian demonstrating that the use of these compounds (agonist and antagonist as claimed) at the time of filing and in the relevant technical field was generally known and relates to compounds that act on cells by influencing the corresponding pathways, thereby exerting an effect on the proliferation and differentiation of (stem) cells is found persuasive. Therefore, previous rejection pertaining to these issues are hereby withdrawn and corresponding scope has been broadened. 
Applicant continue to argue that the examples sufficiently show that adding retinoic acid after step a), either at the start of step b), or during step b), results in obtaining atrial cardiomyocytes (Example 2, treatments groups 1 and 2 (Table 1 (page 25) and 3 (page 30)) in a robust fashion. The examples, combined with the understanding of the skilled person on culturing cells in the presence of agonists/antagonists, as discussed above, enables the skilled person in a sufficient fashion to make and use the present invention. Applicants’ arguments have been fully considered, but are not found persuasive.
 in vitro contacting of human pluripotent stem cells with any concentration of any Wnt-signaling agonist and/or any BMP-signaling agonist in an aqueous media for a period of about 6-54 hours; b) after step a), contacting the Wnt-signaling agonist and/or BMP-signaling agonist-contacted cells with any concentration of  Wnt-signaling antagonist in an aqueous media for a period of about 24-54 hours; and wherein the cells are contacted with any retinoic acid-signaling agonist in an aqueous media within the first 96 hours of steps a) and b). The results show that the differentiation of PSC into cardiomyocytes having an atrial phenotype expressing COUP-TF1 and/or COUP-TF1 is robust, when retinoic acid is added at a concentration of 10 microM, at a timing corresponding to 2 days after 48 hours after initiating step a of the method, and for a duration of 48 hours (see experimental group I Table 3 and example 3). The specification further discloses no effect of (all-trans) retinoic acid on differentiation of hiPSC into atrial cardiomyocytes was observed when retinoic acid was added at a concentration of 1 microM, at a timing corresponding to 3 days after initiating differentiation (see table 3, example 2-3) (emphasis added). It was further observed that when the  retinoic acid-signaling agonist, (e.g. all trans retinoic acid), was used in the methods as taught in the specification at a concentration below 2 microM, no significant effect on the efficiency of differentiation and/or yield of atrial cardiomyocytes was observed (see page 18, lines 5-8 of the specification) (emphasis added). Prior to instant invention, art of record clearly suggest that the nature of the invention is not reasonably predictable for any of the numerous numbers of possible combinations of concentration of Wnt signaling agonist and/or BMP-signaling agonist (BMP1-8) and/or Wnt signaling antagonist in culture medium as claimed, due to the unpredictability of resulting effect on the human PSC in presence of varying concentration of BMPs and Wnt signaling antagonist.  In the instant case, the guidance provided in the specification is limited to stage specific differentiation of human PSC by contacting cells with 5-10 microM of XAV-939, 0.25-2.5 microM of IWP-L6 and 5-10 microM of all trans retinoic acid in an aqueous media for a period of about 48 hours to produce atrial cardiomyocytes. The specification fails to provide any guidance with respect to culture express COUPTFII and/or COUPTFI.  Given the lack of reasonable predictability between varying concentration of BMP signaling agonist, Wnt signaling inhibitor and retinoic acid signaling agonist and resulting variable biological effect at different stage and duration of treatment, the identification and subsequent analysis for producing mature atrial cardiovascular cells, would require further and undue experimentation. The lack of guidance in the specification would force the skilled practitioner to guess as to how to practice the invention in a manner commensurate in scope with the claims. Such guessing would require extensive and undue experimentation. Applicant should note that “case law requires that the disclosure of an application shall inform those skilled in the art how to use applicants’ alleged discovery, not to find out how to use it for themselves.” In re Gardner 166 USPQ 138 (CCPA) 1970. An artisan would have to carry out extensive experimentation to make use the invention, without reasonable expectation of success. 
Maintained-Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15, 17-18 and 19 remain  rejected claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (WO/2014/078414, dated 05/22/2014, IDS), Zhang et al ( Cell Research (2011) 21:579-587) and Nistor et al (WO/2008/112323, dated 09/18/2008, USPGPUB 20090155831, dated 06/18/2009).
With respect to claims 1-2, 4-5, 8, 10, 13-14, 16, 17-19, Wu et al teach a method of producing  atrial cardiomyocyte population from a human pluripotent stem cell population (see claims 1 and 7 of ‘414), said method comprising contacting the mammalian pluripotent stem cell population with an effective amount of a Wnt signaling agonist that is CHIR-99021 (6 μM.) in a minimal media for a period of about 12-60 hours, to produce an agonist-contacted cell population  (see para. 73, claims 1 and 3 step 1 of ‘414),  contacting the agonist-contacted cell population with an effective amount of a Wnt signaling antagonist that  IWP (1 μM)  and  XAV-939 (1-50 μM)  (see para. 78. Claim 4) in a minimal media for a period of at least 12 hours-60hours (see para. 77). It is further disclosed that this methodology, cardiomyocytes could be produced at >85% purity and enriched to >95% using chemically defined metabolic selection. Cardiomyocytes produced this way were demonstrated to be of a predominantly atrial phenotype 
Regarding claims 8 and 10, Wu et al teach Wnt signaling agonist is an inhibitor of GSK-3beta, which may include, without limitation, BIO, CHIR-99021, or a combination thereof. In some embodiments the Wnt signaling antagonist is a compound selected from the group consisting of: C59, IWR-1, IWP-2, IWP-4, XAV-939, and combinations thereof (see para. 8).
With respect to claims 9 and 11, Wu et al teach Wnt signaling agonist is an inhibitor of GSK-3beta, which may include, without limitation, BIO, CHIR-99021, or a combination thereof. In some embodiments the Wnt signaling antagonist is a compound selected from the group consisting of: C59, IWR-1, IWP-2, IWP-4, XAV-939, and combinations thereof (see para. 8).
With respect to claim 23, Wu et al teach at least in one embodiment culturing cells to facilitates highly efficient cardiomyocyte differentiation from PSCs in D3 mediaacking a Wnt signaling agonist and antagonist and contains RPMI 1640 with glucose and 2 mM L-glutamine, a final concentration of about 2.5 mg/ml Bovine Serum Albumin (BSA), and about 640 μg/ml L- ascorbic acid 2-phosphate (see para. 96, table 3). 
While Wu teaches use of retinoic D3 media for culturing cells of the subject methods that facilitates highly efficient cardiomyocyte differentiation from PSCsacid can increase the proportion of atrial-like cardiomyocytes but differ from claimed invention by not explicitly disclosing contacting the cells with 1-10 μM RA to prepare atrial-like cardiomyocytes.
Zhang et al provide motivation to use retinoic acid (1 microM) that could increase the proportion of atrial-like cardiomyocytes (see figure 3). Zhang differ from claimed invention by not disclosing use of 5-10 microM of all trans-retinoic acid with first 4 days of step (a) and (b).
Nistor et al teach exposing the PSC to one or more signaling factor for about 3 days and after induction to promoter development of cardiomyocyte could be carried out by culturing the cell population in a medium containing retinoic acid. Niston et al teach addition of 5μM of retinoic acid on day 1 to 3 along with BMP4 and LiCL2 to produce cardiomyocyte (see para. 84, 87 , example 1 of ‘323) (limitation of claims 1, 6-7, 9, 11-12, 24). 
Accordingly, in view of the teachings of Wu, Zhang and Nistor et al, it would have been prima facie obvious for one of ordinary skill in the art seeking to produce atrial cardiomyocyte, would modify the method of Wu to further optimize the culture condition and duration of contacting of human pluripotent stem cells in presence of different factor within 12-60 hours as disclosed in step (a) and (b) of Wu by further incorporating an effective amount of retinoic to increase the proportion of atrial cardiomyocytes as suggested by Wu and Zhang  with a reasonable expectation of success. It would have been prima facie obvious because method of culturing human pluripotent stem cells in presence of an effective amount of CHIR-99021, IWP and XAV-939 for varying time period as disclosed in Wu that further suggests to include use of retinoic acid to increase the proportion of atrial cardiomyocytes as evident from the teaching of  Zhang and Nistor. One of ordinary skill in the art would have been capable of applying this known technique of contacting PSC in presence of  combination of different factor for varying duration  using known methods that would have been routine optimization to produce atrial- cardiomyocytes (see MPEP 2144.05). It is relevant to point out since the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges of concentration and duration of treatment involves only routine skill in the art in view of teaching of Wu. It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").The limitation of culturing cells for different time period to obtain atrial cardiomyocytes would be implicit in the method disclosed by the combination of references. In the instant case, the result would have been predictable to one of ordinary skill in the art as Wu, Zhang and Nistor each taught two step differentiation of PSC by sequential supplying of the culture with specific factor known in prior ar.  One who would have practiced the invention would have had reasonable expectation of success because contacting PSC with   CHIR-99021, IWP,   XAV-939 and RA for varying time period for the purpose of producing atrial- cardiomyocytes from human PSC was known technique before the effective filing of this application and the resulting modified method of  Wu, Zhang and Nistor would have provided better yield of atrial- cardiomyocytes is shorter duration. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, as recited the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1 and 16 remain rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (WO/2014/078414, dated 05/22/2014), Zhang et al (Cell Research (2011) 21:579-587) and Nistor et al (WO/2008/112323, dated 09/18/2008, USPGPUB 20090155831, dated 06/18/2009) as applied above for claim1 and further in view of Devella et al (EMBO Molecular Medicine, 2015, 7, 394-410).
The teaching of Wu, Zhang and Nistor et al have been discussed above and relied in same manner here. The combination of references teach a method of method of producing a atrial cardiomyocyte population from a human pluripotent stem cell population (see claims 1 and 7 of ‘414), said method comprising contacting the mammalian pluripotent stem cell population with an effective amount of a Wnt signaling agonist that is CHIR-99021 (6 μM.) in a minimal media for a period of about 12-60 hours, to produce an agonist-contacted cell population  (see para. 73, claims 1 and 3 step 1 of ‘414),  contacting the agonist-contacted cell population with an effective amount of a Wnt signaling antagonist that  IWP (μM)  and  XAV-939 (1-50 μM)  (see para. 78. Claim 4) in a minimal media for a period of at least 12 hours. It is further disclosed that this methodology, cardiomyocytes could be produced at >85% purity and enriched to >95% using chemically defined metabolic selection. Cardiomyocytes produced this way were demonstrated to be of a predominantly atrial phenotype that progressively to a matured phenotype (see para. 160).  Wu and Zhang teach use of retinoic acid can increase the proportion of atrial cardiomyocytes contacting the cells with 1-10 μM RA but differ from claimed invention by not disclosing atrial-like cardiomyocytes express COUP-TFI and/or –TFII.
Before the effective filing date of instant application, Devella et al teaches expression of COUP-TFI and –TFII upregulated in atrial cardiomyocytes in response to retinoic acid in the maturation process (See page 399, col., 1 para. 4-5). Devella teaches a method comprising contacting hESCs with ACT-A, BMP4, CHIR-99021, SCF and VEGF for 4 days, so as to induce 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the respective teachings of Wu, Zhang, Nistor and Devella  et al to further characterize atrial- cardiomyocytes by looking the expression of COUP-TFI and –TFII, with a reasonable expectation of success, at the time of the instant invention. A person of skill in the art would have been motivated to further characterize implicit characteristics of the resulting atrial- cardiomyocytes produced from the method of Wu, Zhang and Nistor, as a matter of design choice to further characterize atrial- cardiomyocytes in order to obtain enriched population of atrial- cardiomyocytes, said design choice amounting to combining prior art elements according to known methods to yield predictable results. One who would have practiced the invention would have had reasonable expectation of success because Wu and Zhang had already disclosed that contacting PSC with CHIR-99021, IWP and XAV-939 for varying duration  in presence of RA increase the proportion of atrial- cardiomyocytes, while Devella et al reported  expression of COUP-TFI and –TFII  in atrial cardiomyocytes. Thus, it would have only required routine experimentation for one of ordinary skill in the art to further characterize the atrial- cardiomyocytes disclosed by Wu, Zhang, Nistor by further characterizing the atrial cardiomyocytes using the known methods with other markers including CD COUP-TFI and –TFII. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
 Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicant disagree with the rejection arguing Wu teach away from the presently claimed invention in that the teachings of Wu indicate to the skilled person that the immature atrial cells, observed by Wu, are in fact programmed to mature towards the ventricular phenotype. There is no teaching in Wu that suggests that these programmed cells can be matured towards a more mature atrial phenotype. Thus, there is no indication that the method disclosed in Wu can be used to obtain cells (i.e. cardiomyocytes) showing a more mature atrial phenotype. Wu shows that the cells obtained by culturing in the presence of a Wnt-signaling agonist, followed by a Wnt-signaling antagonist are programmed to mature towards ventricular cells. Wu only uses Zhang to show that using a different differentiation methodology and that includes retinoic acid at a late stage of differentiation may increase the relative amount of atrial-like cardiomyocytes while inhibiting retinoic acid can increase the relative amount of ventricular-like cells (Zhang). However the purpose of Wu is to increase cardiac differentiation efficiency and increase the relative proportion of ventricular-like cells. Taking into account the use of the reference to Zhang by Wu a skilled person would not consider combining the teachings of the two prior art 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Wu et al. to formulate the grounds for teaching away. In the instant case, claims are broad and recite two active step without reciting an atrial cells of any specific phenotype. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e mature atrial cardiomyocyte expressing any specific combination of makers) are not recited following active step in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). To the extent, applicant in part agree that Wu teaches producing early cardiomyocytes (day 10) showing an atrial TNNT2+MLC2A+ MLC2V- phenotype at day 10 (see figure 4), it is applicable to the rejection. There is no requirement in the claim to produce mature atrial cardiomyocyte. Applicant further in part agree that Wu cites Zhang who have demonstrated that retinoic acid can increase the proportion of atrial-like cardiomyocytes and that retinoic acid inhibition can increase the proportion of ventricular-like cell (see para. 49). Zhang shows that relatively homogeneous embryonic atrial- and ventricular-like populations can be efficiently derived from pluripotent stem cells by specifically regulating retinoid signals (abstract). To the extent that prior art of Zhang describe retinoic acid can increase the proportion of atrial-like cardiomyocytes, the prima facie obvious for one of ordinary skill in the art seeking to produce atrial cardiomyocyte, would modify the method of Wu to further incorporating an effective amount of retinoic to increase the proportion of atrial cardiomyocytes or an RA inhibitor to produce ventricular-like cells as suggested by Wu and Zhang with a reasonable expectation of success. 
Examiner’s note: Should applicant amend the base claim to more specifically recite treatment regimen of signaling molecule(s) to produce mature atrial cardiomyocyte expressing COUPTFII and COUPTFI, instant obviousness rejection may be overcome pending further consideration. 

Conclusion
Examiner’ note: the tile of the instant invention will be changed to --IN VITRO METHOD FOR DIFFERENTIATING HUMAN PLURIPOTENT STEM CELLS INTO ATRIAL CARDIOMYOCYTES--
No claims allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632